                                                                             Kr "0
                                                                     U.S.[j.3 I CT
                 IN THE UNITED STATES DISTRICT COURT
                                                                        SAV.'-.:.,..-;r! DIV.

                FOR THE SOUTHERN DISTRICT OF GEORGIA                 2019FFR I ! PHI2:3l+
                            SAVANNAH DIVISION

                                                                        so. LlJli Ci* GA.
THE UNITED STATES OF AMERICA,

                Plaintiff,

                 V.                             4:18CR253


PHILLIP BENNETT,

                Defendant.




                                 ORDER




     Counsel in the above-captioned case have advised the Court

that all pretrial motions have been complied with and/or that all
matters raised in the parties' motions have been resolved by
agreement.     Therefore,    a   hearing   in     this   case   is     deemed
unnecessary.    All motions are dismissed.



     SO ORDERED, this is ki L day of February, 2019.
                                    ifTED S'TATES'MAGISTBATE JUDGE
                                  SOUTHERN DISTRICT OF GEORGIA
